DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 13, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on June 2, 2020.
Claims 1 – 12 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on October 27, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 4, 6, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10 in view of Yoneda (US6159581A).
In claim 1, the ‘802 patent claims a napped artificial leather with the same arithmetic mean height and density of peak limitations as the instant claim 1 and 8. While the ‘802 patent does not teach that the napped surface is printed, Yoneda teaches an ink-jet printing system for applying images on the surface of artificial leather (Abstract). Yoneda teaches that by using the ink-jet system, the artificial leahter can be provided with a vivid, precise, fine image (Column 1, Lines 10 – 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ink-jet system with a disperse dye ink to print the surface of the napped artificial leather of the ‘802 patent, motived by the desire to predictably produce a vivid, precise, fine image on the surface as taught by Yoneda (Column 1, Lines 10 – 15).
The ‘802 patent claims that the napped artificial leather is impregnated with a first elastic polymer (claim 1). This is interpreted as reading on claims 2, 3, 6, and 11 of the instant claims because in the instant specification, the first, second and third elastic polymers can be the same polymer (see [0025] & [0033] of the instant specification as filed).
The ‘802 patent claims that the average fiber toughness is 8 to 40 cN∙% (see claim 5), which is interpreted as reading on claims 4 and 9 of the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitation that “the napped surface is printed.” This renders the claim indefinite because it is unclear if the claim is requiring a particular method of making the napped surface, i.e. 3D-printing naps on the surface of a fabric, or if the napped surface is then further processed by a printing method.
For examination purposes, the claims are interpreted to encompass either limitation.
Claims 2 – 7 and 10 – 12 are rejected as being dependent on claims 1 and 9.
Claims 1, 8, and 9 recite the limitation that the napped surface has a density of peaks having a height of 100 µm or more from a mean height, of 30/432 mm2 or less. This limitation renders the claims indefinite because it is unclear whether is it claiming an average height of 100 µm or more, or claiming fibers that differ in height from the average height by 100 µm or more (the Sa of the previous limitation) because the limitation does not refer to “the arithmetic mean height.” If the claim is seeking to claim the amount of fibers that differ in height from the average, it is unclear whether the phrase “from a mean height” is claiming heights that are 100 µm or more greater than an average height, 100 µm or more less than an average height, or whether both are used in the determination. 
For examination purposes, the claims are interpreted to encompass any of the above described limitations.
Claims 2 – 7 and 10 – 12 are rejected as being dependent on claims 1, 8 and 9.
Claim 11 recites that the fabric has a third elastic polymer applied therein. Claim 11 is dependent on claim 9, which requires a first elastic polymer. As there is no mention of a second elastic polymer, it is unclear how many elastic polymers are required by claim 11.
For examination purposes, the claim is interpreted as only requiring two elastic polymers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20040157037).
As per claim 8, Yamaguchi teaches:
A fabric having a napped surface (Abstract: “The suede-finished leather-like sheet of the present invention comprises a fiber-entangled nonwoven fabric comprising a layer (I)…The surface of the layer (I) is a napped surface.”)
Regarding the arithmetic mean height and the density of peaks having a height of 100µm or more from the mean height, Yamaguchi teaches that the raised fibers are present up to a desired depth so as to form a napped surface with a uniform raised fiber density and to make the raised fibers have a desired uniform length throughout the entire surface because a high quality surface feel like natural leathers is obtained ([0064]). Yamaguchi teaches that the touch and the appearance such as gloss are considerably influenced by the length of the raised fibers ([0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variables to within the claimed ranges. One of ordinary skill would have been motivated based on the desire to provide a napped surface with a high quality surface feel like natural leather and an appropriate touch and appearance, such as gloss, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Examiner notes that “used for printing” is a statement of intended use that is not interpreted as further limiting the claimed invention. As the fabric of Yamaguchi is structurally similar to that claimed, it is interpreted as capable of being used for printing as claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Claims 1 - 7 and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20040157037A1) as applied to claim 8 above, and further in view of Yoneda (US6159581A).
As per claims 1 and 5, Yamaguchi teaches a suede-finished leather-like sheet (Abstract). Yamaguchi further teaches:
A fabric having a napped surface (Abstract: “The suede-finished leather-like sheet of the present invention comprises a fiber-entangled nonwoven fabric comprising a layer (I) made of a microfine fiber (A)… and a layer (II) made of a microfine fiber (B)…The surface of the layer (I) is a napped surface.”)
The fabric includes polyester fibers (In claim 6, Yamaguchi teaches that each of the microfine fibers (A) and (B) is made of at least one copolymer mainly based on aliphatic polyester.)
The fibers having an average fineness of 0.01 to 0.5 dtex (In the Abstract, Yamaguchi teaches that the fabric contains a microfine fiber (A) with a fineness of 0.5 dtex or less and a microfine fiber (B) with a fineness equal to or less than microfine fiber (A).)
Regarding the arithmetic mean height, the density of peaks having a height of 100µm or more from the mean height, and the difference in the density of peaks in the grain and reverse grain directions, Yamaguchi teaches that the raised fibers are present up to a desired depth so as to form a napped surface with a uniform raised fiber density and to make the raised fibers have a desired uniform length throughout the entire surface because a high quality surface feel like natural leathers is obtained ([0064]). Yamaguchi teaches that the touch and the appearance such as gloss are considerably influenced by the length of the raised fibers ([0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variables to within the claimed ranges. One of ordinary skill would have been motivated based on the desire to provide a napped surface with a high quality surface feel like natural leathers and an appropriate touch and appearance, such as gloss, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Yamaguchi does not teach:
Wherein the napped surface is printed
The printing is performed with a disperse dye ink
Yoneda teaches leather-like sheets with a fibrous base material (Abstract). Yoneda teaches that these sheets are formed of ultrafine fibers (Column 3, Lines 27 – 31), which is similar to the structure of Yamaguchi. Yoneda further teaches an ink-jet printing system for applying images on the surface of the artificial leather (Abstract). Yoneda teaches that the dye based ink used in the ink-jet printing is a disperse dye (Column 10, Lines 47 – 53). Yoneda teaches that by using the ink-jet system, the artificial leather can be provided with a vivid, precise, fine image (Column 1, Lines 10 – 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ink-jet system with a disperse dye ink to print the surface of the leather-like sheet of Yamaguchi, motived by the desire to predictably produce a vivid, precise, fine image on the surface as taught by Yoneda (Column 1, Lines 10 – 15).
As per claim 2, Yamaguchi teaches:
Wherein the fabric includes a first elastic polymer attached to the napped surface ([0007]: “The present invention provides a suede-finished leather-like sheet which comprises a fiber-entangled nonwoven fabric comprising… a polymeric elastomer impregnated in the fiber-entangled nonwoven fabric.” As the polymeric elastomer is impregnated into the fabric, it is interpreted as being “attached to the napped surface” as claimed.)
Regarding claims 3 and 6, the instant specification as filed states in [0025] & [0033] that the first, second, and third elastic polymers may be the same polymer in type, molecular weight and the like. Therefore the impregnated elastomer taught by Yamaguchi is interpreted as reading on the first second and third elastic polymer, as the layer of elastomer of Yamaguchi can be interpreted to have three sublayers, the first sublayer reading on the claimed first elastic polymer and so on. Regarding the limitation in claim 3 that the second elastic polymer is applied after formation of the napped surface, Examiner notes that this is a product by process limitation. It is the Examiner’s position that the timing of the application of the elastic polymer would not create any structural distinction in the resulting product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
As per claim 4, Yamaguchi teaches:
Wherein the fabric includes fibers having an average yarn toughness of 8 to 40 cN∙% (In [0060] of the instant specification as filed, the yarn toughness is defined as the Breaking strength (cN) x Breaking elongation (%) / Number of ultrafine fibers. Yamaguchi teaches that the fabric contains a microfine fiber (A) with a fineness of 0.5 dtex or less and a microfine fiber (B) with a fineness equal to or less than microfine fiber (A) (Abstract). In [0060 – 0062] of Yamaguchi, microfine fiber (B) is defined as having a elongation at break between 30 and 90% and an average tenacity of 2.0 cN/dtex, preferably with a tenacity of 2.0 – 5.0 cN/dtex. Using these values, and the linear density of a filament (assuming a maximum fiber diameter of 0.5 dtex), the fiber toughness is calculated to be 30 – 225 cN∙%. The toughness range of Yamaguchi substantially overlaps the claimed range. Furthermore, if the diameter of microfine fiber (B) was to decrease, so will the toughness from the above range. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claim 7, Yamaguchi teaches:
Wherein the fabric is colored with a pigment applied into internal voids thereof ([0056]: “The polymeric elastomer may be used… with… a colorant such as carbon black and titanium oxide.” Carbon black and titanium oxide are taught to be pigments in paragraph [0034] of the instant specification as filed. As the polymeric elastomer is impregnated into the fabric, it is interpreted as being in the internal voids and therefore any pigment in the polymeric elastomer would similarly be in the internal voids as claimed.)
As per claims 9 and 10, Yamaguchi teaches:
A fabric having a napped surface (Abstract: “The suede-finished leather-like sheet of the present invention comprises a fiber-entangled nonwoven fabric comprising a layer (I) made of a microfine fiber (A)… and a layer (II) made of a microfine fiber (B)…The surface of the layer (I) is a napped surface.”)
The fabric including fibers having an average yarn toughness of 8 to 40 cN∙% (In [0060] of the instant specification as filed, the yarn toughness is defined as the Breaking strength (cN) x Breaking elongation (%) / Number of ultrafine fibers. Yamaguchi teaches that the fabric contains a microfine fiber (A) with a fineness of 0.5 dtex or less and a microfine fiber (B) with a fineness equal to or less than microfine fiber (A) (Abstract). In [0060 – 0062] of Yamaguchi, microfine fiber (B) is defined as having a elongation at break between 30 and 90% and an average tenacity of 2.0 cN/dtex, preferably with a tenacity of 2.0 – 5.0 cN/dtex. Using these values, and the linear density of a filament (assuming a maximum fiber diameter of 0.5 dtex), the fiber toughness is calculated to be 30 – 225cN∙%. The toughness range of Yamaguchi substantially overlaps the claimed range. Furthermore, if the diameter of microfine fiber (B) was to decrease, so will the toughness from the above range. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
A first elastic polymer attached to the napped surface ([0007]: “The present invention provides a suede-finished leather-like sheet which comprises a fiber-entangled nonwoven fabric comprising… a polymeric elastomer impregnated in the fiber-entangled nonwoven fabric.” As the polymeric elastomer is impregnated into the fabric, it is interpreted as being “attached to the napped surface” as claimed.)
The fibers include polyester fibers having an average fineness of 0.01 to 0.5 dtex (In the Abstract, Yamaguchi teaches that the fabric contains a microfine fiber (A) with a fineness of 0.5 dtex or less and a microfine fiber (B) with a fineness equal to or less than microfine fiber (A).)
Regarding the arithmetic mean height, the density of peaks having a height of 100µm or more from the mean height, and the difference in the density of peaks in the grain and reverse grain directions, Yamaguchi teaches that the raised fibers are present up to a desired depth so as to form a napped surface with a uniform raised fiber density and to make the raised fibers have a desired uniform length throughout the entire surface because a high quality surface feel like natural leathers is obtained ([0064]). Yamaguchi teaches that the touch and the appearance such as gloss are considerably influenced by the length of the raised fibers ([0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variables to include the claimed ranges. One of ordinary skill would have been motivated based on the desire to provide a napped surface with a high quality surface feel like natural leathers and an appropriate touch and appearance, such as gloss, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Yamaguchi does not teach:
Wherein the napped surface is printed
The printing is performed with a disperse dye ink
Yoneda teaches leather-like sheets with a fibrous base material (Abstract). Yoneda teaches that these sheets are formed of ultrafine fibers (Column 3, Lines 27 – 31) and that they are impregnated with an elastic polymer (Column 3, Lines 13 – 21), which is similar to the structure of Yamaguchi. Yoneda further teaches an ink-jet printing system for applying images on the surface of the artificial leather (Abstract). Yoneda teaches that the dye based ink used in the ink-jet printing is a disperse dye (Column 10, Lines 47 – 53). Yoneda teaches that by using the ink-jet system, the artificial leather can be provided with a vivid, precise, fine image (Column 1, Lines 10 – 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ink-jet system with a disperse dye ink to print the surface of the leather-like sheet of Yamaguchi, motived by the desire to predictably produce a vivid, precise, fine image on the surface as taught by Yoneda (Column 1, Lines 10 – 15).
Regarding claim 11, the instant specification states in [0025] & [0033] that the first, second and third elastic polymers may be the same polymer in type, molecular weight and the like. Therefore the impregnated elastomer taught by Yamaguchi is interpreted as reading on the claimed first and third elastic polymers, as the layer of elastomer of Yamaguchi can be interpreted to have two sublayers, the first sublayer reading on the claimed first elastic polymer and the second sublayer reading on the claimed third elastic polymer.
As per claim 12, Yamaguchi teaches:
Wherein the fabric is colored with a pigment applied into internal voids thereof ([0056]: “The polymeric elastomer may be used… with… a colorant such as carbon black and titanium oxide.” Carbon black and titanium oxide are taught to be pigments in paragraph [0034] of the instant specification as filed. As the polymeric elastomer is impregnated into the fabric, it is interpreted as being in the internal voids and therefore any pigment in the polymeric elastomer would similarly be in the internal voids as claimed.)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        


/J.N.C./Examiner, Art Unit 1789